June 21, 2012




                                 JUDGMENT

                     The Fourteenth Court of Appeals
                          CHANA HOROWITZ, Appellant

NO. 14-11-00576-CV                    V.

     FRANCISC BERGER; TIBERIU ROMAN; SARA BERGMAN; PINCHAS
    BERGMAN; ALEXANDER DAVIDOVICH; INNA DAVIDOVICH; ARON
 EHERENTREW; RONNIE EILAM; YITSHAK ELIYAHU; REVITAL ELIYAHU;
   ARNON EREZ; NETANEL FEIGER; NOAM FISHMAN; HADAS FISHMAN;
   FRANK FREEDLAND; GISA FREEDLAND; ISRAEL FREEDLAND; RIVKA
 FREEDLAND; SHMUEL FREEDLAND; TZIPORA FAIGE; TOVA SHNITMAN;
 NAFTALI FRIEDLANDER; MICHAEL GITIK; DANIEL GLINERT; D. GLINERT
 HOLDINGS, LTD.; SAGI GOLDBERG; MOSHE GOTLIB; YURAY GROSS; EVA
  GROSS; ARIE GUTTMAN; TZIPORA HELLMANM; HENRY KALB; MIRIAM
  RASKIN KIRYATI; BRURIA KLEIN; AVRAHAM KRAKOVER; SHULAMIT
KRAKOVER; AHARON LAHER; SARA SHTERNA-LANDO; NIDA LAOHACHAI;
MOSHE LAVI; MALKA LAVI; AMIR LEVI; SANDRA LEVI; RIVKA LIKVORNIK;
     ADINA MASTBAUM; MENAHEM NAGAR; GAVRIEL NESGI; NAHUM
    OLSCHWANG; MISHEL HAIM PAPISMEDOV; MOSHE PELEG; YOSSEF
POTASH; YAAKOV RABINOVITS; AVRAHAM RAIZMAN; HADASA RAIZMAN;
ELAD REGEV; BIEN SHAI; LIRON RUKACH; SHLOMIT SHAKED; IRIS SHANY;
    ELIEZER SPUND; MOSHE SPUND; YADIN TEREM; TZACHI NAIM; NIR
 VENTURA; DAN WILLNER; DGANIT WILLNER; ARIE CHAIM YOFFE; GAD
 ZEITLIN; RACHEL ZEITLINM; EZRA KAIM; DAN SCHWARZ; AND ZAHAVA
                             SCHWARZ, Appellees
                            ____________________
     This cause, an appeal from the judgment signed June 13, 2011 in favor of
appellees Francisc Berger, Tiberiu Roman, Sara Bergman, Pinchas Bergman, Alexander
Davidovich, Inna Davidovich, Aron Eherentrew, Ronnie Eilam, Yitshak Eliyahu, Revital
Eliyahu, Arnon Erez, Netanel Feiger, Noam Fishman, Hadas Fishman, Frank Freedland,
Gisa Freedland, Israel Freedland, Rivka Freedland, Shmuel Freedland, Tzipora Faige,
Tova Shnitman, Naftali Friedlander, Michael Gitik, Daniel Glinert, D. Glinert Holdings,
Ltd., Sagi Goldberg, Moshe Gotlib, Yuray Gross, Eva Gross, Arie Guttman, Tzipora
Hellmanm, Henry Kalb, Miriam Raskin Kiryati, Bruria Klein, Avraham Krakover,
Shulamit Krakover, Aharon Laher, Sara Shterna-Lando, Nida Laohachai, Moshe Lavi,
Malka Lavi, Amir Levi, Sandra Levi, Rivka Likvornik, Adina Mastbaum, Menahem
Nagar, Gavriel Nesgi, Nahum Olschwang, Mishel Haim Papismedov, Moshe Peleg,
Yossef Potash, Yaakov Rabinovits, Avraham Raizman, Hadasa Raizman, Elad Regev,
Bien Shai, Liron Rukach, Shlomit Shaked, Iris Shany, Eliezer Spund, Moshe Spund,
Yadin Terem, Tzachi Naim, Nir Ventura, Dan Willner, Dganit Willner, Arie Chaim
Yoffe, Gad Zeitlin, Rachel Zeitlinm, Ezra Kaim, Dan Schwarz, and Zahava Schwarz, was
heard on the transcript of the record. We have inspected the record and find error in the
judgment.    We therefore order the judgment of the court below REVERSED and
REMAND the cause with instructions to the trial court to sever and dismiss the claims
against Chana Horowitz, and for further proceedings in accordance with the court’s
opinion.

       We the appellees jointly and severally to pay all costs incurred in this appeal. We
further order this decision certified below for observance.